               Case 1:17-cv-07823-KPF Document 51 Filed 05/26/20 Page 1 of 2
                                                 Representing Management Exclusively in Workplace Law and Related Litigation
                                                          Jackson Lewis P.C.    ALBANY, NY             GREENVILLE, SC          MINNEAPOLIS, MN       RALEIGH, NC

                                              300 S. Fourth Street, Suite 900   ALBUQUERQUE, NM        HARTFORD, CT            MONMOUTH COUNTY, NJ   RAPID CITY, SD

                                                   Las Vegas, Nevada 89101      ATLANTA, GA            HONOLULU, HI*           MORRISTOWN, NJ        RICHMOND, VA

                                                           Tel 702 921-2460     AUSTIN, TX             HOUSTON, TX             NEW ORLEANS, LA       SACRAMENTO, CA

                                                          Fax 702 921-2461      BALTIMORE, MD          INDIANAPOLIS, IN        NEW YORK, NY          SALT LAKE CITY, UT

                                                     www.jacksonlewis.com       BIRMINGHAM, AL         JACKSONVILLE, FL        NORFOLK, VA           SAN DIEGO, CA
                                                                                BOSTON, MA             KANSAS CITY REGION      OMAHA, NE             SAN FRANCISCO, CA
                                                                                CHICAGO, IL            LAS VEGAS, NV           ORANGE COUNTY, CA     SAN JUAN, PR




MEMO ENDORSED
                                                                                CINCINNATI, OH         LONG ISLAND, NY         ORLANDO, FL           SEATTLE, WA
                                                                                CLEVELAND, OH          LOS ANGELES, CA         PHILADELPHIA, PA      SILICON VALLEY, CA
                                                                                DALLAS, TX             MADISON, WI             PHOENIX, AZ           ST. LOUIS, MO

                                                                                DAYTON, OH             MEMPHIS, TN             PITTSBURGH, PA        TAMPA, FL
                                                                                DENVER, CO             MIAMI, FL               PORTLAND, OR          WASHINGTON DC
                                                                                                                                                     REGION
                                                                                DETROIT, MI            MILWAUKEE, WI           PORTSMOUTH, NH
                                                                                                                                                     WHITE PLAINS, NY
                                                                                GRAND RAPIDS, MI                               PROVIDENCE, RI

 MY DIRECT DIAL IS: (702) 921-2486
 MY EMAIL ADDRESS IS: JOSHUA.SLIKER@JACKSONLEWIS.COM                            *through an affiliation with Jackson Lewis P.C., a Law Corporation




                                                        May 21, 2020


   VIA ECF
   Honorable Katherine Polk Failla
   United States District Judge
   United States District Court
   Southern District of New York
   40 Foley Square
   New York, New York 10007


                                       Re:       Johnston v. Electrum Partners, LLC et al.
                                                 Case No. 1:17-cv-7823 (KPF)

   Dear Judge Failla:

           We represent Defendants Electrum Partners, LLC (“Electrum”) and Leslie Bocskor
   (“Bocskor”) in the above-referenced matter. We write to request permission to redact certain
   information contained within Jackson Lewis P.C.’s (“Jackson Lewis” or the “Firm”) Motion to
   Withdraw as counsel of record for Defendants and accompanying Declaration of Joshua A.
   Sliker, and submit an unredacted copy of the Motion and Declaration for review in camera.

           Counsel is bound by the attorney-client privilege and the duty of confidentiality set forth
   in Rule 1.6 of the New York Rules of Professional Conduct. Specifically, Rule 1.6(a) states that
   “confidential information” includes information gained during or relating to the representation of
   a client that is “(b) likely to be embarrassing or detrimental to the client if disclosed.” Redaction
   of certain portions of the motion and declaration is necessary because they contain sensitive and
   confidential information regarding the reasons that Jackson Lewis seeks to withdraw as counsel
   of record. Given that the underlying arbitration proceedings remain ongoing, the redacted
   information in the motion and declaration is likely to be embarrassing and detrimental to
   Defendants, and may operate to prejudice Defendants.
              Case 1:17-cv-07823-KPF Document 51 Filed 05/26/20 Page 2 of 2
                                                                           Hon. Katherine Polk Failla
                                                                                       May 21, 2020
                                                                                              Page 2

        Based on the foregoing, Jackson Lewis requests that the Court grant this letter motion as
 follows:

           1. Jackson Lewis shall file a redacted version of its motion to withdraw and declaration
              in accordance with Rule 9(B) of Your Honor’s Individual Rules, and shall serve the
              same on Defendants and all other counsel.

           2. Jackson Lewis shall provide an unredacted version of its motion to withdraw and
              declaration to the Court for in camera review in accordance with Rule 9(B) of the
              Your Honor’s Individual Rules.


                                                       Very truly yours,

                                                       JACKSON LEWIS P.C.


                                                       Joshua A. Sliker
                                                       John A. Snyder

 cc:       John T. Brennan, Esq. (via ECF)


 4821-6162-0412, v. 1




Application GRANTED. The Clerk of Court is directed to maintain
Dkt. #49 and 50 with viewing privileged granted only to Joshua Alan
Sliker, counsel for defendants, and the Court. Docket #47 and 48
shall remain on the docket in redacted form.

Dated: May 26, 2020                               SO ORDERED.
       New York, New York




                                                  HON. KATHERINE POLK FAILLA
                                                  UNITED STATES DISTRICT JUDGE
